EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail J. Griffin (Reg. No. 78,570) on 21 July 2022.

The application has been amended as follows: 

In claim 1, lines 7-10:
wherein only the first module (200) is configured to supply electrical energy to at least one first independent electrical component (400), and only the second module (300) is configured to supply electrical energy to at least one second independent electrical component (500).

In claim 11, lines 9-12:
wherein only the first module (200) is configured to supply electrical energy to at least one first independent electrical component (400), and only the second module (300) is configured to supply electrical energy to at least one second independent electrical component (500).

In claim 12, lines 10-13:
wherein only the first module (200) is configured to supply electrical energy to at least one first independent electrical component (400), and only the second module (300) is configured to supply electrical energy to at least one second independent electrical component (500).

In claim 16, lines 10-13
wherein only the first module (200) is configured to supply electrical energy to at least one first independent electrical component (400), and only the second module (300) is configured to supply electrical energy to at least one second independent electrical component (500).


The following is an examiner’s statement of reasons for allowance: in page 8 of the remarks submitted 6 July 2022, Applicant argues that the prior art does not clearly disclose “the first switching device of a first semiconductor material independently provides power to a first electrical component and that the second switching device of a second semiconductor material independently provides power to a second electrical component”. The examiner agrees, as in the combination of Zhao et al. (of record) and Izumi et al. (of record), both first and second modules disclosed by Zhao are present in each of the “independent” inverters (30-1 and 30-2 of Izumi). In this combination, Zhao and Izumi do not disclose the first module comprising the first type of semiconductor material exclusively providing power to the first independent electrical component and the second module comprising the second type of semiconductor material exclusively providing power to the second independent electrical component. The above examiner’s amendment was agreed upon in order to align Applicant’s arguments with the scope of the claim (see the attached interview summary).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849